ACCEPTED
                                                                                        06-15-00081-CR
                                                                             SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                   7/10/2015 7:15:38 PM
                                                                                       DEBBIE AUTREY
                                                                                                 CLERK



                              NO. 06-15-00081-CR
                                                                       FILED IN
                                                                6th COURT OF APPEALS
STATE OF TEXAS                           §     IN THE             TEXARKANA, TEXAS
                                         §                      7/10/2015 7:15:38 PM
VS.                                      §     6th COURT            DEBBIE AUTREY
                                         §                              Clerk
BOBBY JOE EVENS                          §     OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Bobby Joe Evens, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good

cause shows the following:

      1.    This case was appealed on May 06, 2015 from the 196TH Judicial

District Court of Hunt County, Texas.

      2.    The original case appealed from was styled the STATE OF TEXAS

vs. BOBBY JOE EVENS, Cause Number 27,364.

      3.    Appellant was convicted of Possession of a Controlled Substance,

with Intent to Deliver, Namely: Cocaine, Four Grams or More but Less than Two

Hundred Grams.

      4.    Appellant was sentenced to Life in the Texas Department of

Corrections on April 10, 2015.
      5.     Notice of appeal was given on May 06, 2015.

      6.     Defendant is currently incarcerated.

      7.     The appellate brief is presently due on July 10, 2015.

      8.     Appellant requests a 30 day extension from the present date.

      9.     This is appellant’s first requested extension and no other extensions

have been granted to appellant at this time.

      10.    The clerk's record was filed on June 10, 2015; the complete reporter's

record was filed on June 09, 2015.

      11.    Appellant presents the following facts as good cause for the requested

extension:

      Appellant’s attorney, Elisha Hollis was appointed to two consecutive

appeals including this one, both of which were due on July 10, 2015. Between

completing the first of the two appeals, cause NO. 06-15-00079-CR, scheduled

vacations, and many other cases and hearings, Appellant's attorney did not have

sufficient time to complete this appeal.

      Furthermore, Appellant has communicated with his counsel that he is not

opposed to an extension of time before a brief is filed on his behalf.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.
                                      Respectfully submitted,

                                      The Law Office of Elisha Hollis
                                      2608 Stonewall Street
                                      Greenville, Texas 75401
                                      Tel: (903) 450-2473
                                      Fax: (903) 200-1290
                                      ElishaHollis@gmail.com

                                      By: /s/ Elisha Hollis
                                      Elisha Hollis
                                      State Bar No. 24083189
                                      Attorney for Bobby Joe Evens




                         CERTIFICATE OF SERVICE

      This is to certify that on July 10, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hunt County

Texas, by electronic filing system and by hand delivery.



                                      /s/ Elisha Hollis
                                      Elisha Hollis